     Case 4:20-cv-00057 Document 2 Filed on 01/07/20 in TXSD Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

FAST TRAC TRANSPORATION, LLC          §
     Plaintiff,                       §
                                      §
v.                                    §    Civil Action No. 4:20-cv-00057
                                      §
CAROLINA CASUALTY INSURANCE           §
COMPANY,                              §
    Defendant.                        §

        DEFENDANT CAROLINA CASUALTY INSURANCE COMPANY’S
      LIST OF ALL COUNSEL OF RECORD AND PARTIES REPRESENTED

COUNSEL FOR PLAINTIFF FAST TRAC TRANSPORTATION, LLC:

     The Fuentes Firm, P.C.
     Robert Fuentes
     State Bar No. 24005405
     Sadi R. Antonmattei-Goitia
     State Bar No. 24091383
     5507 Louetta Road, Suite A
     Spring Texas 77379
     Email: Robert@fuentesfirm.com
     Email: Sadi@fuentesfirm.com


COUNSEL FOR DEFENDANT CAROLINA CASUALTY INSURANCE COMAPNY:

     Christopher W. Martin
     State Bar No. 13057620
     Federal I.D. No. 13515
     Sherelle W. Sanders
     State Bar No. 24013745
     Federal I.D. No. 579524
     808 Travis, Suite 1100
     Houston, Texas 77002
     Telephone: (713) 632-1700
     Facsimile: (713) 222-0101
     Email: sanders@mdjwlaw.com
     Email: martin@mdjwlaw.com
      Case 4:20-cv-00057 Document 2 Filed on 01/07/20 in TXSD Page 2 of 2




                               CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above document has been forwarded
via e-filing pursuant to Fed. R. Civ. P. 5, on January 7, 2020 to:


       The Fuentes Firm, P.C.
       Robert Fuentes
       State Bar No. 24005405
       Sadi R. Antonmattei-Goitia
       State Bar No. 24091383
       5507 Louetta Road, Suite A
       Spring Texas 77379
       Email: Robert@fuentesfirm.com
       Email: Sadi@fuentesfirm.com

       ATTORNEYS FOR PLAINTIFF,
       FAST TRAC TRANSPORTATION, LLC.


                                                    s/Christopher W. Martin
                                                    Christopher W. Martin




                                               2
